El Juez Asociado .Sb. Wole,
emitió la opinión del tribunal.
Este fné nn caso de divorcio en el cual tanto la demanda como la contrademanda presentadas, fueron declaradas sin lugar por la corte inferior. Ambas partes interpusieron re-curso de apelación. El marido completó sus autos mediante la presentación de una exposición del caso en la corte inferior que fué debidamente aprobada, habiendo archivado la *1189transcripción cle autos en este tribunal. La esposa interpuso sn apelación en 14 de mayo de 1913, y no habiéndose archi-vado desde esa fecha hasta el 31 de octubre, 1913, a nombre de ella ninguna- transcripción, el apelado, o sea el esposo, soli-citó la desestimación de la apelación. En 10 de noviembre la representación de la apelante compareció ante esta corte alegando que como ambas partes habían apelado de la misma sentencia y tanto el legajo de la sentencia como la exposición del caso eran idénticos en cada una de las apelaciones, al archi-var el marido su exposición del caso, el abogado de la esposa creyó que era innecesaria la presentación de una transcrip-ción por separado, y solicitó de la corte que aprobara los autos que acompañaban a su moción y declaración jurada. Durante la vista, el abogado de la apelante sometió a la considera-ción del tribunal otra moción y declaración jurada en las que exponía otros hechos para justificar su omisión en pre-sentar la transcripción, pero expresando ahora que no había tenido una oportunidad suficiente para hacer que el secre-tario de la corte certificara la transcripción y que si se le permitía retirarla la presentaría nuevamente al tribunal debi-damente certificada dentro de 48 horas. Presentó además una declaración jurada exponiendo que había enviado una copia de los autos al apelado y que ésta era una copia fiel. El apelado formuló declaraciones juradas en oposición a las de la apelante en las que se oponía en términos generales a que se concediera lo solicitado por dicha apelante, y demostrando con profusión de detalles los errores que contenía la expo-sición del caso, negando además que se le hubiera hecho nin-guna notificación proponiéndole que se sometiera una rela-ción de hechos a la corte inferior como ha alegado la ape-lante. Se celebró la vista de la segunda moción, en cuyo acto el abogado de la apelante reconoció francamente los errores alegados, dando como justa excusa de su comisión la premura con que tuvo que preparar el caso, sometiéndose a la resolu-ción del tribunal.
Si tuviéramos discreción acerca de esta cuestión, el caso *1190fue preparado en forma demasiado irregular para que pudié-ramos ejercitarla. La apelante jamás archivó su exposi-ción del caso en la corte inferior y el término señalado en la regla 40 de este tribunal para la presentación de la trans-cripción en esta corte, es de 30 días. Los autos no habían sido archivados en este tribunal al presentar el apelado algu-nos meses después su moción para que se desestimara la ape-lación. Si la apelante confiaba en la exposición del caso que preparó la parte contraria debió, sin embargo, haber archi-vado una transcripción por separado dentro del término de 30 días a partir de la fecha de su aprobación. A menos que las partes estén conformes en presentar los mismos autos, en los casos en que ambas son apelantes podrá verse en seguida la necesidad que hay de archivar en la corte transcripcio-nes y especialmente exposiciones de hechos por separado. Puede ocurrir que la prueba que es indispensable para Jos fines de una apelación no sea necesaria para la otra, y vice versa. Cuando el marido y la mujer ambos litigan por el • divorcio como sucede en este caso, es que tal vez llamen más la atención estas posibilidades. Los hechos relativos a la supuesta maleficencia de uno de ellos pueden ser enteramente independientes de aquellos que hacen referencia a la del otro. Aunque la esposa pudiera estar completamente conforme con la relación de hechos, preparada por el marido para sos-tener su apelación, el marido podría verse en la necesidad de tener que alegar hechos enteramente distintos para sos-tener la sentencia ya dictada a su favor. El tenía derecho a ser oído con el fin de proponer enmiendas, cambios y adi-ciones.
Aun cuando permitiésemos que el caso se remitiera de nuevo a la corte de distrito, la certificación del secretario no podría hacer referencia más que al legajo de la sentencia. No tenemos facultad alguna para preparar una exposición del caso en este tribunal a menos que la corte inferior se niegue o esté impedida para ello. Orama et al. v. Oyanguren, (pág. 310); The Fajardo Sugar Company v. Santiago et al., *1191resuelto en diciembre 18, 1913, (pág. 1151). Creemos asi-mismo que la corte inferior carece de tal facultad.
El artículo 216 del Código de Enjuiciamiento Civil prescribe que deberá presentarse una copia de la exposición del caso a la corte dentro de 10 días a partir de la fecba en que se interpone la apelación, a menos que dicbo término sea prorrogado por la corte. Conocemos la jurisprudencia esta-blecida en el Estado de California al interpretar un artículo de su código semejante al 140 del Código de Enjuiciamiento Civil, según la cual se permite a la apelante arcbivar la expo-sición del caso después de vencido el término si la omisión es originada por error, inadvertencia, sorpresa o negligencia excusable. Sprigg v. Barber, 118 Cal., 591; Baker v. Borello, 131 Cal., 615; Stonesifer v. Kilburn, 94 Cal., 33-43; Kaltschmidt v. Weber, 145 Cal., 596. Sin embargo, la práctica seguida en California es algo diferente a la nuestra. Podrá sacarse provecho de esta omisión solamente dentro de un término de seis meses. El término para arcbivar la expo-sición del caso no podrá ser prorrogada por más de 30 días sin que medie el consentimiento de la parte contraria. La apela-ción no produce el efecto de un supersedeas sin una fianza y debe haber una fianza para costas. Bajo estas circunstancias, a falta de alguna restricción o limitación.sobre la posibilidad de.prorrogar el término, deberá interpretarse estrictamente nuestro estatuto. Además, creemos que la Corte Suprema de California al tratar de cumplir con el supuesto espíritu de la ley infringió su letra. Las palabras de cada Código son en sustancia: “y también eximir a alguna persona o a sus repre-sentantes legales de los efectos de una sentencia, orden u otro procedimiento que se hubiere dictado contra ella por causa de equivocación, inadvertencia, sorpresa o excusable negligencia. ’ ’ La omisión de una parte en presentar una expo-sición del caso a su debido tiempo no es una “sentencia, orden u otro procedimiento dictado contra ella. ’ ’ ■ Evidentemente que el procedimiento sería algo parecido al de una orden, sentencia o decreto. El “procedimiento” correspondiente *1192sería la sentencia de este tribunal confirmando la dictada, los ■efectos del cual no podrían ser remediados por la corte inferior.
Además, entendemos que todo el espíritu del artículo 140 revela que el procedimiento era uno que podría surgir en el ■ejercicio de la jurisdicción ordinaria de la corte inferior y no es de aplicación a los procedimientos para perfeccionar la apelación. No se comete ninguna injusticia exigiendo al apelante que archive oportunamente su apelación, ni porque se dé cuenta de que su omisión en proceder diligentemente pudiera poner en peligro su apelación. La parte tiene 30 días después de dictada la sentencia para apelar, y puede hacer uso •de su exposición en una moción sobre nuevo juicio y apelar ■contra la orden desestimando dicha moción. También puede la ■corte prorrogar el término. Este tribunal está haciendo todo lo que puede por considerar diligentemente los casos someti-dos a su consideración. Gran parte de la demora que ocurre en los litigios tiene lugar desde que se dicta la sentencia hasta que se remite la transcripción de los autos. Nuestra opinión es que los jueces de las cortes inferiores no deberán ser dema-siado benevolentes al conceder prórrogas, debiendo los abo-gados estar listos inmediatamente después que se dicte la sen-tencia para archivar sus exposiciones del caso, de modo que puedan ser aprobadas mientras el caso está todavía fresco en la mente de la corte y del abogado. Muchas de estas obser-vaciones no son de aplicación al abogado del apelante, pero se hace mención de las mismas por vía de argumentación ■en contra de la idea de que puede excusarse la omisión en pre-sentar la exposición del caso. Aun cuando este caso fuera devuelto para ser corregido, el apelante no podría archivar su exposición y de nada le valdría la apelación. Debe decla-rarse con lugar la moción sobre desestimación de la apelación.

Denegadas las mociones de la parte apelante y concedidas las de la parte apelada, deses-timándose la apelación.

*1193Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
El Juez Asociado Sr. del Toro firmó' haciendo constar estar conforme con la resolución, pero no con todos sus fun-damentos.
El Juez Asociado Sr. MacLeary no intervino en la reso-lución de estas mociones.